UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           X
UNITED STATES OF AMERICA,

                                                    MEMORANDUM & ORDER
                                                    15-CR-624(WFK)
JOHN WOLF,

                      Defendant.
                                           X
WILLIAM F. KUNTZ,II, United States District Judge:
On October 17, 2017, John Wolf ("Defendant") pled guilty to Counts One and Two of the
Superseding Information, Count One charges Defendant with Conspiracy to Possess with Intent
to Distribute Methamphetamine, and Count Two charges Defendant with Possession of Child
Pornography. The Court now sentences Defendant and provides a complete statement ofreasons
pursuant to 18 U.S.C. § 3553(c)(2) of those factors set forth by Congress and the President and
contained in 18 U.S.C. § 3553(a). For the reasons discussed below. Defendant is hereby sentenced
to 121 months of incarceration on Count One and to 121 months of incarceration on Count Two.
Count Two shall run concurrently to Count One. Defendant is also hereby sentenced to 10 years
ofsupervised release, mandatory restitution in an amount to be determined by the Court,forfeiture
as set forth in the Plea Agreement and the Order of Forfeiture, payment of a $5,000.00 special
assessment pursuant to 18 U.S.C. § 1304,and payment of a $200.00 special assessment.
                                       BACKGROUND

       On December 4, 2015,the United States filed an Indictment charging Defendant with:(1)
one count of Conspiracy to Possess with Intent to Distribute Methamphetamine,in violation of
21 U.S.C. §§ 846 and 841(b)(1)(C);(2)one count ofPossession of Methamphetamine with
Intent to Distribute, in violation of21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C);(3)one count of
Distribution of Child Pornography,in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1); and
(4)one count ofPossession of Child Pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B)
and 2252(b)(2). Indictment, ECF No. 11. On October 17, 2017,the United States filed a
Superseding Information, charging Defendant with one count of Conspiracy to Possess with
Intent to Distribute Methamphetamine,in violation of 18 U.S.C. §§ 846 and 841(b)(l)(B)(viii),
and one count of Possession of Child Pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B)
                                                1
and 2252(b)(2). Superseding Information,ECF No. 38. The same day, Defendant pled guilty to
Counts One and Two ofthe Superseding Information. Plea Agreement,ECF No. 41.

       The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence

using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).

                                         DISCUSSION



I.     Legal Standard

       18 U.S.C. § 3553 outlines the procedures for imposing a sentence in a criminal case. The
"starting point and the initial benchmark"in evaluating a criminal sentence is the Guidelines
sentencing range. Gall v.                552 U.S. 38,49(2007). If and when a district court
chooses to impose a sentence outside ofthe Sentencing Guidelines range,the court shall state in
open court the reasons for its imposition ofthe particular sentence, and ... the specific reason for
the imposition of a sentence different from that described" in the Guidelines. 18 U.S.C. §
3553(c)(2). The court must also "state[] with specificity" its reasons for so departing or varying
"in a statement of reasons form." Id.


       "The sentencing court's written statement ofreasons shall be 'a simple,fact-specific
statement explaining why the guidelines range did not account for a specific factor or factors
under § 3553(a).'" United States v. Davis,08-CR-332,2010 WL 1221709, at *1 (E.D.N.Y. Mar.
29,2010)(Weinstein, J.)(quoting United States v. Rattoballi,452 F.3d 127,138(2d Cir. 2006)).
Section 3553(a) provides a set ofseven factors for the Court to consider in determining what
sentence to impose on a criminal defendant. The Court addresses each in turn.

II.     Analysis

        A.     The Nature and Circumstances of the Offense and the History and
                Characteristics of the Defendant
       The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of
the offense and the history and characteristics ofthe defendant." 18 U.S.C. § 3553(a)(1).

       Defendant was bom on August 19,1956 in Port Huron, Michigan. Presentence

Investigation Report("PSR")H 65,EOF No. 55. Defendant is the youngest offour children, all
boys, bom to the marital union of Carl Denton Wolfand Betty E. Nasmith(nee) Carlson. Id.
Defendant's father, a retired landscape architect, died in 2002 from diabetes, and his mother, a
retired librarian, died in 2015 from leukemia. Id. Defendant has three older brothers. Id. ^66.

His oldest brother, Carl Denton Wolf,resides in Michigan and is a former tax partner at Deloitte
and louche. Id.\ see also Def. Sentencing Mem.("Def. Mem.")at Ex. 16,ECF No. 58. Robert
Carlson Wolf resides in Tennessee with his wife and is a retired police officer for Laveme,

Tennessee. PSR ^ 66; Def. Objs. to Presentence Investigation Report("Def. Obj. Letter"), ECF
No.66-1; Addendum to the PSR("PSR Addendum")at 2,ECF No.64. William Moore Wolf
resides in Arizona and is a vascular surgeon. PSR H 66. Defendant's brothers are aware of his
arrest and conviction, and they remain supportive. Id. Notably,each of Defendant's brothers
wrote a letter in support of Defendant in advance ofhis sentencing. See Def. Mem.,Exs. 15-17.

        Defendant's parents separated when Defendant was approximately 16-years-old and
ultimately divorced. PSR H 67. Before that time. Defendant advised he was raised in an intact,
upper-middle-income home. Id. His mother remarried two years later to Mr. Augustus Nasmith,
an attomey. Id. Defendant reported he and his brothers were tom by their parents' separation, as
they all loved the father, even though Defendant noted his father was not"warm." Id. tt 67-68.
Defendant advised he felt mentally abused by his father, calling him "very authoritarian," but he
 was always close with his mother. Id.    68-69.
       Defendant was in a pilot gifted program in high school. Id. II72. Although he reported

being overweight as a child, Defendant lost 40 pounds at age 14 and was elected class president.
Id. 173. At age 18, Defendant moved to Houston and enrolled in a one-year nursing program.
Id.   77,115; Def. Obj. Letter at 3. He then moved to New York in 1977 and attended Queens
College in Queens,New York, graduating with a bachelor's degree in anthropology with honors.
PSR H 114. In 1984, Defendant received his degree in dentistry from New York University,
College of Dentistry and opened an adult dental practice in New York, New York. /c/. Tj1| 113,
119. Defendant's license to practice dentistry expired in 2016, and he has not renewed it while
incarcerated for the instant offense. Id. H 117.


       Defendant reported growing up isolated because his mother took college classes three
nights per week. Id. H 68. Defendant and his brother Robert were often left home alone. Id. t
70. At age 12, Defendant reported he was sexually abused by Robert, approximately age 16 at
the time. Id. Defendant advised Robert approached him one day and asked Defendant to have
"oral contact" with him. Id. Refiising at first. Defendant advised he was overweight and self-
conscious. Id. They proceeded to engage in mutual masturbation and oral sex for approximately
four years. Id. Defendant advised they never anally penetrated each other, and his brother
stopped abusing Defendant when Defendant informed the family he was homosexual. Id.

        Defendant has had four long-term relationships. Id. ^ 74. From 1979 to 1993, Defendant

was romantically involved with Paul J. Barile, who died from complications related to human
immunodeficiency virus("HIV")in 1993. Id. From 1993 to 1996, Defendant was involved with
Jose De La Cruz, who died from measles encephalitis in 1998. Id. In 1998, Defendant became
romantically involved with Robert Valenciano. Id. Defendant recalled the relationship ended in
 2001 when Mr. Valenciano tumed to abuse illicit substances after losing his job. Id.
       Defendant has been romantically involved with Scott Alexis Tacoronte since 2001. Id. ^

75. They were first married in 2004 in San Francisco, California, and were again married on
September 19,2014,in New York,New York. Id. Mr. Tacoronte is employed as a Spanish
interpreter, although he is not working full-time and is currently collecting food stamps because
ofDefendant's instant arrest. Id.   75-76. In a telephonic interview, Mr. Tacoronte described

Defendant as a "gentle, wonderful, and upbeat soul," although he advised their relationship had
been tested given Defendant's drug addiction. Id. \16. Mr. Tacoronte speculated Defendant
became involved in drug distribution because of Defendant's own drug addiction but expressed
surprise by Defendant's possession of child pornography. Id. Mr. Tacoronte believes
Defendant's sexual abuse by his brother contributed to Defendant's crime and noted Defendant
never acted inappropriately towards a child in his presence. Id. Mr. Tacoronte believes
Defendant's arrest saved Defendant's life because he was"on a path to death." Id.

        Defendant has several medical conditions impacting his health. Defendant advised he

was diagnosed with hypertension in the early 2000s. /c/. 85. He was also diagnosed with high
triglycerides and hyperlipidemia. Id. In September 2002,Defendant was diagnosed with a
potentially terminal illness. Id. ^ 86. In 2005, a cardiologist found Defendant had a distal heart
vessel that was starting to close. Id. ^ 88. In 2006,Defendant was diagnosed with sleep apnea,
and in 2007, an enlarged prostate. Id. HH 89-90. For these conditions, Defendant has been
prescribed or has taken Metropolol, Lopressor, Lopid, Morphine,Percocet, Vicodin, Aspirin, and
Flomax. Id. HI 85-90. In January 2017, Defendant noticed his left nipple was inverted and was
subsequently diagnosed with stage 2 breast cancer. Id. 91; Obj. Letter at 4;see also Def.
Sentencing Mem. Supplement("Def. Supplement"),ECF No. 59. Defendant underwent
radiation therapy, chemotherapy, and ultimately a double mastectomy at Kingsbrook Jewish
Medical Center in Brooklyn, New York. PSR f 91. According to Metropolitan Detention

Center("MDC")medical records, Defendant has been diagnosed with the following conditions:
hypothyroidism; malignant neoplasm of male breast; obesity; presbyopia; acute sinusitis; and
low back pain. Id. ^ 92.


       At various points in his life. Defendant has received mental health and substance abuse
counseling. Defendant advised he received twelve weeks of bereavement counseling following
the death of his partner, Paul, in 1993. Id. 195. Defendant advised he has abused alcohol at
various periods in his life, primarily in his teenage years and twenties, but his consumption was
limited to once a week in the past fifteen years. Id. 107. Defendant also reported smoking
marijuana for the first time at age 14 and did so daily throughout high school but has not smoked
since 2012. Id. ^ 109. Defendant first used methamphetamine in 2000 but did not begin using it
weekly until 2001. Id. H 110. Defendant advised he used methamphetamine four days per week
until Mr. Tacoronte staged an intervention in 2010, and Defendant agreed to surrender his license
to practice dentistry and to attend treatment. Id. Defendant participated in a 30-day inpatient
drug treatment program at Tully Hill Treatment Center in Tully Hill, New York. Id. ^ 96.
Thereafter, Defendant commenced outpatient treatment with Mr. Michael Nina, a psychologist
reportedly specializing in methamphetamine addiction, in New York,New York. Id. Defendant
advised he began using methamphetamine again in 2011 until his instant arrest. Id. ^110.

        Defense counsel requested no questions be posed to Defendant regarding his sexual
history or preferences during his presentence interview. Id. K 82. Defendant did, however,
provide significant detail regarding his sexual history during a forensic psychiatric evaluation
with Dr. Alexander Sasha Bardey. Id.      83,99; Def. Mem.Ex. 23(Forensic Psychiatric Report

("FPR")) at 18. Defendant reported participating in the following behaviors: exhibitionism from
ages 19 to 55; voyeurism from ages 14 to 17; professional sexual misconduct from ages 28 to 57;

soliciting prostitutes from ages 52 to 59; sexual affairs from ages 19 to 59; sex with strangers

from ages 17 to 59; and fetishism from ages 13 to 59. PSR ^ 83; FPR at 18. Defendant reported
he never had sexual fantasies about becoming sexually aroused by touching a child or attempting

to meet up with children or teenagers for sexual arousal. PSR ^ 84. In his evaluation, Defendant
advised child pornography became interesting to him "because the people I was sexually
attracted to" were interested in the material. FPR at 10.


        Dr. Bardey's evaluation revealed Defendant"appears somewhat reluctant to recognize
faults or problems in himself." Id. ^ 100; FPR at 15. As such. Dr. Bardey advised "the
interpretive hypotheses in this report should be reviewed with caution, as the results may
underrepresent the extent and degree of any significant findings in certain areas due to the
defendant's difficulties in acknowledging negative or unpleasant aspects of himself." PSR K

100; FPR at 15. Additionally, Dr. Bardey states in his evaluation Defendant's dangerous
behavior—^including unprotected sex and viewing child pornography—^reveal impaired judgment
common of methamphetamine abuse. PSR ^ 102. According to the evaluation, Defendant meets
the DSM-5 criteria for Substance Use Disorder and for Other Specified Paraphilic Disorder. Id.

1111102-03; FPR at 21-22.

        Although the objective results of Defendant's psychosexual testing revealed Defendant
had a chief sexual attraction to both males and females ages 14 to 17,followed by an interest in

males and females ages 6 to 13 and males age 5 and younger. Dr. Bardey concluded absent

substance use. Defendant is not at risk ofengaging in deviant sexual behaviors. Id. K 103.

        Defendant has been incarcerated since November 20, 2015 for the instant offense. PSR H

79. Defendant was incarcerated at Kingsbrook Jewish Medical Center in Brooklyn, New York,
                                                  7
from November 28,2017 to mid-October 2018 in order to receive medical treatment as discussed

above, and was detained at MDC at all other times. Id. Defendant completed several

educational courses at MDC and has no disciplinary history. Id. Prior to his arrest. Defendant

and Mr. Tacoronte resided at 15 Charles Street, Apartment 7C in New York,New York. Id. ^

78. Defendant advised he purchased the residence for $153,000.00 in 1993 and it was sold for
$1,400,000.00 in 2016. Id. According to Defendant, money from the sale was used to pay for
the outstanding mortgage,to pay off a home equity line of credit, to pay for his defense attorney
and the psychological evaluation for the instant offense, and to pay the Internal Revenue Service
for outstanding debt. Id. KH 79,124.

       Defendant was arrested at age 20 for petit larceny when he and another individual were
stopped by a security guard stealing from a restaurant. Id. ^5S. Defendant has no other arrests
on his record. Id. HH 57-63. Additionally, the Accurint database revealed numerous tax liens and
judgments against Defendant. Id. ^119. Defendant also reported he failed to file personal
income tax returns for 2009 through 2013 tax years. Id. 122.

        Regarding the instant offense, in March 2015,a confidential informant was arrested at
John F. Kennedy International Airport in Queens, New York, while transporting 1,844 grams of
methamphetamine from California. Id?^ 5. Following his arrest, the informant met with
representatives from the United States Attorney's Office for the Eastern District ofNew York
and agents from the Federal Bureau ofInvestigation("FBI")and the Drug Enforcement
Administration. Id. During those meetings,the informant advised Defendant, a formal criminal
associate ofthe informant, was involved in significant illegal conduct, including:(1)narcotics
trafficking, involving the use and distribution of methamphetamine; and(2)possession and
 production of child pornography. Id. 16. Defendant asserts he was not motivated to possess and
distribute narcotics for financial gain but rather by his own addiction to methamphetamine. PSR

Addendum at 1.

       From October 2015 to November 2015, at the direction and under the supervision oflaw

enforcement,the informant consensually recorded a number of conversations between the

informant and the defendant that took place at Defendant's dental office. Id. ^ 10. During these

meetings,the informant recorded Defendant discussing, among other things:(1)Defendant's
current and historical use and distribution of methamphetamine;(2)his participation in bestiality;

(3)his interest in child pornography; and(4)his risk to the general public. Id. Defendant asserts
statements regarding "his participation in bestiality was not truthful and was the product of his
intoxication and the impairment of his brain caused by his addiction." PSR Addendum at 2.
During the conversations. Defendant admitted to the informant he continued to use and distribute
narcotics, including methamphetamine. PSR ^11* Defendant was also recorded discussing a
sexual encounter with an adult male in which Defendant claimed to have administered ketamine

to sexually assault him. M H 13. Defendant also stated he punctured condoms when having sex
with other individuals. Id. Defendant again asserts these statements were not true and "were the
product of his intoxication and the impairment of his brain caused by his addiction," and "he
never perpetrated a sexual assault against anyone." PSR Addendum at 2.
        On November 11,2015,the informant introduced an undercover FBI agent to Defendant

at Defendant's office as the informant's "roommate." Id.       14-15. The undercover agent

contacted Defendant via text message on November 15,2015, indicating he received

 Defendant's number from the informant and that the agent wanted to stop by—^to which

 Defendant agreed. Id. H 16. On November 16,2015,the agent, who was wearing a recording
 device, met with Defendant in Defendant's office. Id. ^ 17. Defendant informed the agent he
had previously used the basement ofthe office for sex parties, had preferred more perverted child
pornography sites, and had possessed child pornography on a flash drive. Id.     17-18. Without
asking for anything in return from the agent. Defendant offered the undercover agent the flash
drive and offered to show the agent some ofthe child pornography from the flash drive. Id. ^ IS.
Defendant then proceeded to project child pornography on a large screen television from the
flash drive for the agent to view. Id. ^19. In general, the child pornography depicted young
girls, ranging in approximate age offive to thirteen years old, engaging in sexual acts with other
children and adults. Id. Videos contained, for example, a minor girl being digitally penetrated

while her hands and legs were tied to a stick and broom,toddlers being sexually abused by adult
men,and prepubescent girls performing oral sex on each other. Id. Defendant played child
pornography for approximately thirty-five minutes. Id.
        Defendant transferred approximately twenty-three video files containing child

pornography to an extra flash drive he had, and gave the flash drive to the undercover agent. Id.
^ 20. The investigating agent reviewed this flash drive and discovered twenty-two files were
viewable and contained child pornography. M H 21. The files generally depicted young
prepubescent children engaged in sexually explicit conduct. See id. (discussing explicit
examples ofthree clips contained on the flash drive).

        On November 20,2015, Defendant was arrested for the instant offense at his former

dental office on 212 West 15^^ Street, Ground Floor, New York, New York. Id ^ 22. Defendant

made no post-arrest statements. Id. A forensic analysis ofitems seized from Defendant on
November 20,2015 revealed 660 images and 244 videos of child pornography, which previously
traveled via the internet, in interstate and foreign commerce,and which depicted children

 engaged in sexually explicit activities. Id. If 23. There is no evidence Defendant produced child


                                                 10
pornography, and there is no evidence that depicted any of the reported violent acts Defendant
alleged to have committed to the undercover agent. Id. Defendant asserts he has no knowledge
of storing child pornography on any computer; all the child pornography was located on an
external USB drive. PSR Addendum at 2.

       B.      The Need for the Sentence Imposed

       The second § 3553(a)factor instructs the Court to consider "the need for the sentence

imposed(A)to reflect the seriousness ofthe offense, to promote respect for the law, and to
provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;
(C)to protect the public from further crimes ofthe defendant; and(D)to provide the defendant
with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner." 18 U.S.C. § 3553(a)(2).

        Defendant pled guilty to two very serious offenses. Defendant's conspiracy to possess

with intent to distribute methamphetamine endangers the community by promoting the use and
distribution of an illicit and dangerous substance. Defendant's possession ofchild pornography
"harms and debases the most defenseless of our citizens." United States v. Williams, 553 U.S.

285,307(2008). Defendant possessed child pornography that depicted toddlers and children
being subjected to sexual abuse. Further, Defendant's willingness to share it with another
individual reflects a disregard for the seriousness ofthe harm caused by the videos and images in
his possession. The Court also finds a substantial need for deterrence, as a violation ofchild
pornography laws harms society and, more importantly, contributes to the re-victimization ofthe
 most vulnerable members of society: children who have been videotaped while being sexually

 abused by individuals who know a market exists for such images. See, e.g.. United States v.
Reingold, 731 F.3d 204,216(2d Cir. 2013)("Not only are children seriously harmed—


                                                11
physically, emotionally, and mentally—in the process of producing such pornography, but that

harm is then exacerbated by the circulation, often for years after the fact, of a graphic record of

the child's exploitation and abuse."); cf. United States v. Gouse,468 F. App'x 75, 78(2d Cir.

2012)(summary order)(affirming sentence of 120 months ofimprisonment for receipt,

distribution, and possession ofchild pornography where district court had observed that the

defendant's "crimes are not 'victimless' because they 'creat[e] a market' for child pornography

and thus harm children,'scarr[ing][them]for life'").

       The Court's sentence recognizes the seriousness of Defendant's offenses and punishes

Defendant accordingly. It seeks to deter Defendant from further criminal activity and from

turning to drugs and illicit substances to seek relief. Finally, it also considers Defendant's
medical condition, personal history, and the support of his family and fnends.

        C.     The Kinds of Sentences Available

        The third § 3553(a)factor requires the Court to detail "the kinds ofsentences available"
for Defendant. 18 U.S.C. § 3553(a)(3).


        Defendant pled guilty to one count ofconspiracy to possess with intent to distribute
methamphetamine,for which he faces a statutory minimum term ofimprisonment offive years
and a maximum term ofimprisonment offorty years. 21 U.S.C. § 841(b)(1)(B). Under Count

One, Defendant also faces: a minimum term ofsupervised release offour years, id. §

841(b)(1)(B); a maximum fine in the amount of$5,000,000.00, id § 3571(b); and a mandatory
$100.00 special assessment, 18 U.S.C. § 3013.

        Defendant also pled guilty to one count of possession of child pornography in violation of
18 U.S.C. § 2252(a)(4)(B), for which he faces a maximum term ofimprisonment oftwenty
years. 18 U.S.C. § 2252(b)(2). Defendant also faces: a minimum term of supervised release of

                                                  12
five years and a maximum term of life, id, § 3583{k)^; a maximum fine in the amount of
$250,000.00, id. § 3571(b)(3); a mandatory $100.00 special assessment, 18 U.S.C.§ 3013, and a

$5,000.00 special assessment pursuant to the Justice for Victims of Trafficking Act of2015, id. §
3014. Defendant also faces mandatory restitution, 18 U.S.C. § 3663A, and criminal forfeiture.

Plea Agreement Iffl 6-11; Order of Forfeiture, EOF No. 47. Defendant must also comply with sex
offender registration pursuant to the Sex Offender Registration and Notification Act, 34 U.S.C. §
20901 etseq.


        D.       The Kinds of Sentence and the Sentencing Range Established for
                 Defendant's Offense


        The fourth § 3553(a)factor requires the Court to discuss "the kinds of sentence and the
sentencing range established for...the applicable category of offense committed by the
applicable category of defendant as set forth in the guidelines." 18 U.S.C.§ 3553(a)(4)(A).
         The applicable Guideline for violations of21 U.S.C. § 841(a)(1) is Guideline §
2D1.1(a)(5), which applies to unlawful manufacturing, importing, exporting, or trafficking
(including possession with intent to commit these offenses), and attempt or conspiracy to commit
these offenses. See United States Sentencing Commission, Guidelines Manual("USSG")§

2D 1.1. Guideline § 2D 1.1(a)(5) references the drug quantity table at Guideline § 2Dl.l(c).
Guideline § 2D1.1(c)(8) provides a base offense level of24 because Defendant conspired to
possess more than 50 grams, but less than 200 grams, of methamphetamine. There are no
specific offense characteristics relevant to Defendant for Count One. Probation determined
Defendant has not satisfied all five mitigating factors of Guideline § 5C1.2 because he has not

provided all information concerning his involvement in this offense to the Government, pursuant



'Multiple terms ofsupervised release shall run concurrently. 18 U.S.C. § 3624(e).
                                                       13
to § 5C1.2(a)(5). PSR H 34. Moreover, no reduction under Guideline 2Dl.l(b)(18) is warranted
because Defendant stipulated in his plea agreement he is not eligible for a safety valve, as he has
stipulated to a role enhancement. Id. Probation also determined neither an enhancement for use
of violence pursuant to Guideline § 2D1.1(b)(2) nor a two-level aggravating role enhancement
pursuant to Guideline § 3B1.1(c) apply. Id. ^ 22. Probation proposed no further adjustments,
making Defendant's total offense level 24 for Count One.

       The applicable Guideline for 18 U.S.C. § 2252(a)(4)(B) provides a base offense level of
18. USSG § 2G2.2(a)(l). Since Defendant knowingly engaged in distribution(by producing a
flash drive containing 22 videos ofchild pornography for the undercover agent), two levels are
added. Id. § 2G2.2(b)(3)(F). Since the material involved a prepubescent minor or a minor under
the age of 12,two levels are added. Id. § 2G2.2(b)(2). Because Defendant possessed images
depicting sadistic and/or masochistic conduct or other depictions of violence, and because a
number ofimages depicted sexual abuse of prepubescent children,four more levels are added.
Id. § 2G2.2(b)(4). Two more levels are added because Defendant used a computer to receive and
store the images. Id. § 2G2.2(b)(6). Since the offense involved the possession of at least 660
still images and 244 video clips of child pornography, the offense level is increased by five more
levels. Id. § 2G2.2(b)(7)(D). With these adjustments. Defendant's adjusted offense level is 33.
        Defendant's crimes cannot be grouped together under the Sentencing Guidelines because
each Count represents a different societal harm and different acts. To determine Defendant's
multiple count adjustment, units are assigned pursuant to Guidelines §§ 3D1.4(a),(b), and (c).
 1.0 Unit was assigned to Count 2 because it was the highest offense level, making the greater of
the adjusted offense levels 33. Here, because the lower offense level is 9 or more levels less




                                                 14
serious, there is no increase in offense level, and the combined adjusted offense level is 33.

USSG§3D1.4.

       Because Defendant has clearly demonstrated acceptance of responsibility for the offense,

the offense level is decreased by two levels. Id. § 3El.l(a). Because the Government was

notified in a timely manner of Defendant's intention to enter a guilty plea, the offense level is

decreased by one more level. Id. § 3El.l(b). Accordingly, Defendant's total offense level is 30.
        Given a total offense level of 30 and a criminal history category ofI, the Guidelines

suggest a term ofimprisonment of97-121 months. USSG Ch. 5, Part A. The Guidelines further
recommend a term ofsupervised release offive years to life, USSG § 5D 1.2(b)(2); a fine in the
amount of between $30,000.00 and $5,000,000.00, id. §§ 5E1.2(c)(3)-(4); and the payment of

the costs of prosecution, id. § 5E1.5. The Guidelines also suggest Defendant is ineligible for
probation. Id. §§ 5Bl.l(b)(2)-(3). Probation notes there is no evidence Defendant has the
ability to pay a fme. PSR H 131. All parties agree the Guidelines produce a total offense level of
30, which elicits a range ofimprisonment of97-121 months.

        Defense counsel does not dispute the Guidelines range calculation but requests the Court

depart or vary from the Guidelines range and sentence Defendant to the five-year mandatory
minimum. Def. Mem. at 1. Defendant first argues application of Guideline § 2G2.2 results in a

"manifestly unjust" Guidelines range for Defendant, in light of United States v. Dorvee,616 F.3d
174(2d Cir. 2010). Def. Mem. at 17-21. Defendant contends the Dorvee Court "critiqued the
enhancements that are a part ofthe Guideline as having been cobbled together, not through the
customary ... empirical analysis, but through a political process that did not take due care for the
distinctions between 'serious commercial distributors of child pornography' and the 'run of the

mill users.'" Id. at 17(quoting Dorvee,616 F.3d at 186). Defendant also refers to a 2012 report


                                                  15
from the United States Sentencing Commission recommending changes to Guideline § 202,2,

arguing had the report been adopted, his Sentencing Guideline range would likely be lower. Id.
at 21. Indeed, Defendant argues, his case could be distinguished from individuals who have file
sharing networks, which he avers he did not. Id. at 21-22. According to Defendant, such a
change could have permitted Probation and the Government to "treat him as the individual he
is—a child sex abuse victim and crystal methamphetamine addict in need of, and ready for,
meaningful treatment—^a man who as a result of his trauma and his addiction fell upon and used
child pornography." Id. at 23. But"legislators have not yet adopted the recommendations ofthe
Commission, and so the out-dated iteration of§ 2G2.2 must be applied." Id. at 22.

       In response,the Government argues Dorvee is distinguishable from the instant case
 because Dorvee argued the Guidelines in the PSR were incorrectly calculated, whereas
 Defendant does not challenge the calculations here. Gov't Mem.at 5. Further, the Guidelines
 calculation in this case is well below the statutory maximum and the 240-month Guidelines

 sentence at issue in Dorvee. Id. Following Dorvee^ the Second Circuit has continued to uphold
 Guideline-range sentences for child pornography crimes, particularly when the sentence was not

 near the statutory maximum. Compare United States v. GilU 739 F. App'x 75,76-77(2d Cir.
 2018)(summary order)(affirming 121-month sentence for receipt ofchild pornography as
 substantively reasonable because unlike in Dorvee,"neither the advisory [Guidelines] range...
 nor Gill's sentence was 'near or exceeding the statutory maximum.'"(quoting Dorvee,616 F.3d

 at 186)), and United States v. Chow,441 F. App'x 44,45-46(2d Cir. 2011)(summary order)
 (affirming 84-month sentence for attempted receipt and possession of child pornography as
 procedurally and substantively reasonable, despite Dorvee argument), with United States v.
 Jenkins,854 F.3d 181, 185-89(2d Cir. 2017)(vacating 225-month sentence for possession and


                                               16
transportation of child pornography, 15 months below the statutory maximum,as shockingly

high, even though the Guidelines calculation resulted in a range above statutory maximum).

       The Court finds particularly informative the decision in United States v. Ryan,406 F.

App'x 565(2d Cir. 2011)(summary order). There,the Second Circuit affirmed a 90-month
sentence for transporting child pornography and deemed it substantively reasonable. Id. at 567.

Specifically:

       The case before us is distinguishable [from Dorvee] in many ways. We are faced with a
       sentence which is nowhere near the statutory maximum,and is actually nearer the five-
       year statutory minimum. While that consideration alone does not end the analysis, the
       district court also undertook a detailed explanation of Ryan's offense in considering the
       type of pictures viewed,the extent ofthe crime committed, and the impact on the
       children who were victimized in the making of some ofthe pictures; it also considered
       [the defendant's] age and medical conditions, and his contributions to his family, his
       fiiends, and society at large. Moreover,the court nowhere exhibited a mistaken
       assumption that [the defendant] was at risk of actually engaging in the sexual assault of a
       child as the court in Dorvee had discussed   Finally, the court below was not working
       under a mistaken Guidelines range. Accordingly, Dorvee does not provide [the
       defendant's] argument that his sentence is substantively unreasonable much support.
Id. at 568;     also United States v. Sawyer,672 F. App'x 63(2d Cir. 2016)(summary order)
(finding 30-year term ofimprisonment substantively unreasonable because of"the district
court's overreliance on Sawyer's danger to the community, and its failure to afford sufficient
weight to Sawyer's history and personal characteristics"). Here, as in Ryan,the undisputed
advisory Guidelines range is between 97 months and 121 months—^far closer to the statutory
minimum than the statutory maximum ofone of Defendant's offenses. Moreover, before
sentencing Defendant, the Court has considered in detail Defendant's submissions to the Court,
as well as Defendant's offenses, his medical condition, his contribution to the community, and

his support network.

        Probation recommends a sentence of97 months incarceration, to run concurrently on

each count, followed by five years of supervised release with special conditions. Probation

                                                17
Sentencing Recommendation at 1, ECF No. 55-1. Further, Probation argues "stringent special
conditions" are necessary to ensure the continued rehabilitation of Defendant, his reintegration

into society, and also to address concerns for societal safety upon his release. Id, at 4.
       The Government requests a sentence within the Guidelines range of97 to 121 months.
Gov't Mem. at 4-5. The Government notes Defendant distributed dangerous drugs and

"admitted on a consensual recording that he has used drugs to commit sexual assault." Id. at 4.

Defendant also possessed videos ofchild pornography, and "a willingness to disseminate child
pornography is of grave consequence." Id. The Government argues the record reflects
Defendant "considered himselfabove the law" and, in his letter to the Court,"devoted only two

sentences to the victims ofchild pornography and instead focused almost exclusively on tallying
the ways in which he has been victimized and making various excuses for his choices." Id. The
Government acknowledges this is Defendant's first offense, and Defendant has faced serious
challenges in his life. Id. at 4-5. Nevertheless, according to the Government, Defendant has also
been afforded privileges and opportunities, yet still chose to commit several crimes. Id. at 4.

        E.      Pertinent Policy Statenient(s) of the Sentencing Commission

        The fifth § 3553(a)factor requires the Court to evaluate "any pertinent policy statement.
..issued by the Sentencing Commission." 18 U.S.C. § 3553(a)(5). Defendant seeks a below-
Guidelines sentence, and although Defendant does not argue for a downward departure or

variance under any specific policy statement issued by the Sentencing Commission,the Court
addresses his arguments for a variance here.

        Defendant urges the Court to exercise its discretion to vary below the Guidelines in light
of Defendant's severe methamphetamine addiction, his medical condition and cancer diagnosis,
and his proffer to the Government. Def. Mem. at 26-28, 32-34. Defendant also argues his "good

                                                  18
character warrants a variance from the Guidelines" as evidenced by the letters ofsupport from

his friends and family and the several courses he has taken while at MDC. Id. at 35.

         Regarding his substance abuse, Defendant argues "[h]isjudgment was so impaired that

conduct that would otherwise be reprehensible to him was conduct that he could engage in

without self-examination, empathy for others, or guilt." Id. at 27. Dr. Bardey's Forensic

Psychiatric Report concluded Defendant meets the DSM-5 criteria for Substance Use Disorder
(with which Defendant was previously diagnosed in 2010)and for Other Paraphilic Disorder. Id.
Dr. Bardey also concluded: "It is my opinion that [Defendant's] risk to society would be
completely mitigated if he were to remain free of substances, particularly methamphetamine."
Id. at 29. Ultimately, counsel for Defendant"submits that his addiction mitigates his criminal
conduct and justifies a variance from a Guideline range produced by a Guideline that the Second
Circuit has suggested can spawn injustice." Id. at 30.

         Defendant next argues a variance is appropriate here because there is no evidence he ever
sexually abused a child. Id. Defendant points to the fact he did not agree to a proposed scheme
to drug and sexually abuse a child when posed by the undercover agent to support his claim he
has not and would not abuse a child. Id. at 31             Defendant's discussion about being turned on by

child pomography was in response to the undercover agent's statements, which. Defendant
contends, support his argument he was interested in child pomography only to the extent his
potential adult sexual partners were interested in it. Id.

         Next, Defendant argues his cancer diagnosis while an inmate at MDC justifies a variance
from the Guidelines. Defendant's breast cancer tumor will require him to continue receiving



2 Defendant asks this Court to give a "high degree of reliability" to these particular statements because they were
made at time "when he did not know he was being recorded," yet Defendant's other statements made in similar
 situations regarding bestiality and sexual assault should not. Compare Def. Mem. at 31, with Def. Obj. Letter at 2.
                                                          19
medical attention while incarcerated, and Defendant stresses the need for responsive medical

treatment for his condition. Id. at 35. "As an HIV positive cancer patient, his physical health is

extremely vulnerable and requires vigilant monitoring," according to defense counsel. Id. See

generally Def. Supplement.

       Finally, Defendant argues his good character, but for his addiction, warrants a variance.
Def. Mem. at 35. Defendant points to the extensive letters from friends and family in support to

reflect he was "devoted" to helping his community. Id. at 39. While sober. Defendant notes he

has completed several courses while at MDC and also taught certain courses. Id. at 40. In his
letter to the Court, Defendant writes "[t]he most profound pain affected my spouse and my

family" and accepts responsibility for his offenses. Id. Ex. 1 at 5.

        In response,the Government acknowledges Defendant's medical condition and personal
history but argues his background does not warrant a five-year sentence. Gov't Mem.at 4.
Specifically, the Government points to the "ongoing suffering that is likely to be endured by the
victims ofthe defendant's misconduct for years to come," and a below-Guidelines sentence in
this case "would send the message that collectors of violent child pornography can expect lenient
treatment at the expense of children." Id. at 4-5. The Government also notes child pornography
defendants commonly, and indeed nearly always, request lenient sentences given a lack of
criminal history, psychological makeup,and extraordinary circumstances. Id.
        Probation "takes no position with regard to these proposed variances." PSR Addendum

at 2. Probation notes Guideline § 2G2.2 should be applied with great care following Dorvee, but
that a Guidelines-range sentence is appropriate here. PSR H 157; Probation Sentencing

Recommendation at 1. Probation also identifies two factors that may warrant an upward




                                                 20
departure, although it advocates neither. See PSR    155-57(noting Application Note 6(b)of
Guideline § 2G2.2 and Guideline § 5K2.0 may warrant upward departures).

       F.     The Need to Avoid Unwarranted Sentence Disparities

       The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct." 18 U.S.C. § 3553(a)(6). In considering the other six § 3553(a)factors, the

Court's sentence sufficiently avoids unwarranted sentence disparities.

       G.     The Need to Provide Restitution

        Finally, the seventh § 3553(a)factor requires the Court to touch upon "the need to
provide restitution to any victims ofthe offense." 18 U.S.C. § 3553(a)(7). As set forth in the
Plea Agreement, restitution is mandatory pursuant to 18 U.S.C. § 2259 in the full amount ofthe
victims' losses attributable to Defendant's activities. Plea Agreement      12-15; 18 U.S.C. §

3663A. The Government is still compiling restitution requests and asks this Court to set May 31,

2019 as the date for final determination of restitution. Gov't Mem. at 5.


                                        CONCLUSION



       Defendant is hereby sentenced to 121 months ofincarceration on Count One and to 121

months of incarceration on Count Two. Count Two shall run concurrently to Count One.

Defendant is also sentenced to 10 years ofsupervised release with special conditions, forfeiture

as set forth in the Plea Agreement and the Order of Forfeiture, ECF No.47, payment ofa

$5,000.00 special assessment under 18 U.S.C. § 1304,and payment of a $200.00 special
assessment. The Court also sets May 31,2019, as the date for final determination of restitution




                                                21
in this case. This sentence is consistent with, and is sufficient but no greater than necessary to

accomplish, the purposes of§ 3553(a)(2).

       The Court expressly adopts the factual findings ofthe Presentence Investigation Report

and the Addendum attached thereto, barring any errors contained therein, and imposes the

special conditions of release proposed by the Probation Department.

                                                       SO ORDERED.




                                                         s/WFK

                                                       HON. WILLIAM ¥< KUNTZ,II
                                                       UNITED STATES DISTRICT JUDGE


Dated: March 26, 2019
        Brooklyn, New York




                                                  22
